This is a companion case to that of Bently-Gray Dry Goods Co.et al., v. City of Tampa, Florida, etc., opinion and judgment in which case was entered at this term of the Court.
The only difference in these cases is that the Bently-Gray Dry Goods Company case involved the license tax required to be paid by wholesalers while this case involves a license tax required to be paid by retailers. The difference is in factual conditions, but the principles of law involved are substantially the same. Therefore, on authority of our opinion and judgment in the Bentley-Gray Dry Goods Company case, supra, the decree appealed from in this case is affirmed.
So ordered.
Affirmed.
TERRELL, C.J., and BUFORD and THOMAS, J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21A of the Rules of this Court. *Page 658